In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated August 21, 2003, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint on the ground that the plaintiff Howard Rich-man did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants made a prima facie showing that the plaintiff Howard Richman (hereinafter the plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The affirmations of the plaintiffs’ physicians submitted in opposition to the defendants’ motion were insufficient to raise a triable issue of fact (see Guzman v Paul Michael Mgt., 266 AD2d 508, 509 [1999]; Pietrocola v Battibulli, 238 AD2d 864, 865 [1997]; Barrett v Howland, 202 AD2d 383, 384 [1994]).
Accordingly, the defendants were entitled to summary judgment dismissing the complaint. Florio, J.P., Krausman, Townes, Mastro and Fisher, JJ., concur.